PCIJ_A_02_MavrommatisPalestine_GRC_GBR_1924-08-30_JUD_01_PO_02_FR.txt. 54

OPINION DISSIDENTE DE M. MOORE.
[ Traduction. |

Je regrette de devoir différer de Varrét de la Cour en l’espèce.

Par la requête dont la Cour se trouve saisie et qui fut déposée
le 13 mai 1924, le Gouvernement hellénique, demandeur, a prié la
Cour, dans l'exercice de sa compétence obligatoire, d'inviter le
Gouvernement britannique à comparaître devant elle et à répondre,
comme défendeur, quant au fond sur une réclamation en dommages-
intérêts, présentée pour le compte de M. Mavrommatis, sujet grec,
et relative à certaines concessions qu’il a obtenues des autorités otto-
manes en Palestine ainsi qu'à d’autres concessions qu’il désirait
aussi obtenir d'elles. Toutes ces concessions, celles qui étaient accor-
dées comme celles seulement projetées, ont trait à des travaux ou
à des services d'utilité publique. Deux d’entre elles, relatives
respectivement à la construction et à l'exploitation d’un réseau de
tramways électriques ainsi qu’à la distribution de lumière et

‘énergie électriques, et à la distribution d’eau potable dans la
ville de Jérusalem, ont été définitivement conclues avec les autorités
locales ottomanes le 27 janvier 1914. L’on a allégué que M. Mavrom-
matis avait commencé l'exécution de ces concessions en déposant
des cautionnements en banque et en soumettant à l'approbation des
autorités des plans et des projets des travaux, lorsque, la guerre
survenue, il se prévalut, du consentement des autorités, d’une clause
des concessions prévoyant l’ajournement des travaux en cas de force
majeure. Un autre groupe de concessions a trait à la construction et
à l'exploitation d’un réseau de tramways électriques et à la distri-
bution de lumière et d’énergie électriques et d’eau potable dans la
ville de Jaffa ainsi qu’à l’arrosage de ses jardins avec les eaux d’El-
Audjé. L'on a avancé qu’à la suite d'accords, datés du 27 janvier
1914, M. Mavrommatis avait déposé des cautionnements provisoires
et avait procédé à des études préliminaires ; que, le 28 janvier 1916,
des concessions furent signées par des autorités locales, mais que,
en vertu d’une nouvelle loi ottomane, elles devaient être confirmées
par firman impérial ; que les documents furent communiqués à
Constantinople et renvoyés à Jérusalem, avec la seule demande de
la modification d’un mot descriptif sans importance, et que la
délivrance du firman ne constituait plus qu’une simple formalité,
quand, en conséquence de la guerre survenue entre la Grèce et la
55 ARRÊT N° 2. — OPINION DISSIDENTE DE M. MOORE

Turquie, M. Mavrommatis fut obligé de quitter le territoire ottoman
et le firman impérial ne fut pas donné. Le troisième groupe des
concessions a trait à l’irrigation de la vallée du Jourdain. Ici encore,
l’on a allégué qu’en vertu d’un accord verbal intervenu en 1917 avec
les autorités compétentes, des études préliminairés et des rapports
furent faits, des plans et un projet de contrat furent présentés, et
un cautionnement provisoire fut déposé; mais, en outre, l’on a
déclaré qu’en vertu de la loi ottomane, il fallait, pour conclure un
contrat, le consentement du Gouvernement impérial après approba-
tion du Parlement et que cette approbation ne fut pas obtenue, la
déclaration de guerre ayant empêché cette Assemblée de se réunir.
La requête conclut qu'il plaise à la Cour, dire et juger «qu’à tort
le Gouvernement de Palestine et, à sa suite, le Gouvernement
‘britannique ont refusé depuis 1921 de reconnaître dans toute leur
étendue les droits résultant, en ce qui concerne M. Mavrommatis, des
contrats et accords qu'il avait passés avec les autorités ottomanes au
sujet des travaux susindiqués » et que le Gouvernement britannique
est tenu à la réparation du préjudice qui s’en est suivi et qui est
évalué à £234,339 plus les intérêts à six pour cent à compter du
20 juillet 1923, date à laquelle cette évaluation a été faite.

Dans le Mémoire qui fut ultérieurement déposé au nom du Gouver-
nement hellénique, la réclamation en dommages-intéréts relative
aux transactions qui ont trait à la vallée du Jourdain fut aban-
donnée, afin de montrer, dit ce Mémoire, que là où le réclamant
conçoit lui-même un doute sur la valeur internationale de ses droits,
il n’a pas l'intention d’insister. La Cour n’en est pas moins priée
de condamner le Gouvernement britannique au paiement de
£121,045 pour les concessions de Jérusalem et de £113,294 pour les
concessions de Jaffa, cette somme 4 augmenter, dans les deux cas,
des intérêts à six pour cent courus depuis le 20 juillet 1923 jusqu'à
la date de l’arrêt. Le total de ces deux montants est identique à
la somme globale réclamée avant le désistement par rapport au
groupe du Jourdain. .

En vertu de l'alinéa premier de l’article 36 du Statut, «la com-
pétence de la Cour s'étend à toutes affaires que les Parties lui
soumettront, ainsi qu’à tous les cas spécialement prévus dans les
traités et conventions en vigueur » ; et quand est invoquée la juridic-
tion obligatoire de la Cour, l’article 40 stipule l'envoi au Greffier
d’une requête (writien application) où doivent être indiqués «l’objet
du différend» et «les Parties en cause». L’alinéa 2 de l’article 35
56 ARRÊT N° 2, — OPINION DISSIDENTE DE M. MOORE

du Réglement de la Cour dispose que la requéte « comprend, outre
l'indication de l’objet du différend et des Parties en cause, un
exposé succinct des faits » et « la désignation dela chose demandée ».
Conformément à ces textes, la requête donne comme motifs pour
invoquer la compétence obligatoire de la Cour: 1) L’«article 9
du Protocole XII annexé au Traité de paix de Lausanne du 24
juillet 1923 », et 2) les « articles 11 et 26 des termes du Mandat pour
la Palestine conféré à Sa Majesté britannique, du 24 juillet 1922 ».
La requête extrait ensuite de l’article 9 du Protocole XII la dis-
position selon laquelle, « dans les territoires détachés de la Turquie
en vertu du Traité ....l'État successeur est pleinement subrogé
dans les droits et charges dela Turquie vis-à-vis des ressortisants des
autres Puissances contractantes .... bénéficiaires de contrats de
concessions passés avant le 29 octobre 19r4 avec le Gouvernement
ottoman ou toute autre autorité locale ottomane » et selon laquelle
«cette subrogation aura effet .... à dater du 30 octobre 1918 ».
Ensuite, la requête cite la clause suivante du premier alinéa de
l’article 11 du Mandat pour la Palestine :

«L’Administration de la Palestine prendra toutes mesures
nécessaires pour sauvegarder les intérêts de la communauté con-
cernant le développement du payset,sous réservedesobligations
internationales acceptées par le Mandataire, elle aura pleins
pouvoirs pour décider quant à la propriété ou au contrôle
public de toutes les ressources naturelles du pays ou des travaux
et services d'utilité publique déjà établis ou à y établir. »

Le 16 juin 1924, lorsque la Cour se réunit pour sa session ordi-
naire, le Gouvernement britannique se présenta devant elle et
déposa une exception d’incompétence où la Cour était invitée à
rejeter la requête : les motifs donnés étaient notamment que le
Gouvernement britannique n’avait pas consenti à la soumission
de l’affaire à la Cour; que l’article 26 du Mandat ne s'applique pas
en l’espèce ; que le seul acte international par lequel sont ou seront
définies les obligations du Gouvernement britannique en ce qui
concerne la reconnaissance des concessions en Palestine, est le
Protocole de Lausanne relatif aux concessions ; que cet acte, qui
fait partie du réglement de la paix avec la Turquie, ne pourrait
prendre effet qu'après la ratification du Traité de Lausanne; et qu’il
ne prévoit pas la soumission à la Cour de différends qui pourraient
surgir relativement à l'interprétation ou à l’application de ses termes.
57 ARRÊT N° 2. — OPINION DISSIDENTE DE M. MOORE

L’exception d’incompétence, pour autant qu’elle invoquait le
fait que le Protocole des concessions, sur les dispositions duquel
s'appuie la requête, n'avait pas pris effet, était évidemment fondée.
Le Protocole n’est pas seulement annexé au Traité comme partie
intégrante du règlement de la paix, mais encore il résulte de son
texte même que sa mise en vigueur dépend de la ratification du
Traité. Pour fixer les délais dans lesquels l’on peut s’occuper des
concessions ; l’on peut les réadapter ou les résilier ; et l’on peut
avoir recours à des experts et à une procédure arbitrale ; c’est la
mise en vigueur du Traité de paix qui est prise comme point de
départ d’un bout à l’autre du Protocole. Le traité fut enfin ratifié
(6 août 1924). Mais, dans la période de près de deux mois à dater de
la réunion de la Cour, la requête, telle qu’elle était présentée,
était, de toute évidence, susceptible d’être rejetée par le motif que
application de traités non ratifiés, soit en adjugeant des dommages-
intérêts soit autrement, dépasse la compétence de la Cour. Sur ce
point, l’article 36 du Statut, qui limite la compétence obligatoire de
la Cour aux cas spécialement prévus « dans les traités et conven-
tions en vigueur », est explicite et concluant. La doctrine selon la-
quelle les gouvernements sont obligés de ratifier tout ce qu'ont pu
signer leurs plénipotentiaires dans la limite de leurs instructions, et
selon laquelle l’on pourrait, en conséquence, considérer les traités,
avant même qu'ils ne soient ratifiés, comme étant en vigueur te
applicables, est surannée et ne se prolonge plus que comme un
écho du passé.

En ce qui concerne l'exception d’incompétence soulevée par le
Gouvernement défendeur, l’on a dit lors des plaidoiries devant la
Cour que ces exceptions sont particuliérement fréquentes dans les
pays anglo-saxons où la pratique est de ne négliger contre une
instance aucun moyen de défense et que, dès longtemps, les juristes
anglo-saxons sont accoutumés de transposer cette pratique dans
le domaine du droit international. Mais, même si la majorité des
cinq juges qui sont en désaccord avec la déclaration de compétence
faite en l’espéce n'étaient pas originaires de pays qui ne tirent point
de la jurisprudence anglo-saxonne leurs règles de droit matériel ou
de procédure, je ne pourrais admettre la pertinence de ce propos
par rapport à la question de compétence que soulève l'exception
à la requête pendante devant la Cour.

Il est certaines conceptions élémentaires communes à tous les
systèmes de droit ; c’est le cas du principe selon lequel un tribunal
58 ARRÊT N° 2. — OPINION DISSIDENTE DE M. MOORE

n’est pas fondé à connaître quant au fond d’une affaire sur laquelle
il n’a pas compétence. Ce principe n’a jamais été posé plus claire-
ment que dans le grand répertoire de jurisprudence française de
Dalloz, où il est dit que la compétence étant essentiellement d’or-
dre public, puisqu'il est de l’intérêt général qu'aucune autorité ne
franchisse le cercle où son action a été circonscrite, une exception
d’incompétence peut être invoquée en tout état de cause, de telle
” sorte que, même dans le silence des Parties, le tribunal est tenu de se
dessaisir d'office s’il estime qu'il y a défaut de compétence; un
arrêt de la Cour suprême de France est citée dans le sens que la
Cour peut, d'elle-même, suppléer le moyen tiré de l’incompétence,
bien que les Parties ne l’aient pas invoqué devant les tribunaux de
_ première instance et d'appel. (Dalloz, Répertoire, 1848, Compétence,
article 2, n° 36.)

Le paragraphe 4 de l’article 38 du Statut stipule que la Cour
«applique», non comme ayant force obligatoire mais «comme
moyens auxiliaires de détermination des règles de droit », «les
décisions judiciaires et la doctrine des publicistes les plus quali-
fiés». Ayant mentionné, afin d'accomplir le devoir qui m'in-
combe d’après le Statut, les principes qui sont appliqués par quel-
ques-uns au moins des tribunaux du continent, je me permets de
dire que les arrêts rendus par les tribunaux des États-Unis à pro-
pos du caractère fondamental de la question de compétence sont
pratiquement identiques dans leurs termes avec ceux de la Cour
suprême de France et, sans doute, des Cours suprémes d’au moins :
quelques autres nations. La Cour suprême des États-Unis s’est
exprimée comme suit dans une affaire faisant jurisprudence :

« Il est vrai que les demandeurs de l'instance inférieure au sujet de
l'exception desquels l'erreur a eu lieu, ne se plaignent pas qu’elle
leur ait porté préjudice. Maïs, c’est une règle inflexible et sans excep-
tion que celle qui, trouvant son origine dans la nature et les limites
du pouvoir judiciaire des États-Unis, oblige le tribunal de refuser
de son propre chef de décliner sa compétence, ainsi que, statuant
sur appellation, celle de tous autres tribunaux des États-Unis dans
les cas où la compétence ne résulte pas positivement du dossier sur
lequel il doit statuer en appel. . . . Le tribunal est obligé de se poser
d'office cette question et d'y répondre, même si elle n’est pas sou-
levée d’une autre façon et indépendamment de la manière dont
l’envisagent les Parties.» (Affaire Mansfield c/Swan, 1884, TII,

U.S. 379.)
59 ARRÊT N° 2. — OPINION DISSIDENTE DE M. MOORE

Aux Etats-Unis, la compétence n’est pas seulement répartie entre
les Gouvernements des États et le Gouvernement national, mais la
compétence des tribunaux fédéraux est, pour la plus grande partie,
statutaire et, partant, limitée. En raison de ces faits fondamentaux,
les exceptions d’incompétence sont nécessairement un incident
habituel de la procédure ; tendant à débouter le demandeur de son
instance pour manque de compétence, elles sont présentées et
examinées, non seulement au sujet de la pièce introductive, mais
chaque fois qu’au cours de la procédure il peut apparaître que les
éléments essentiels de la compétence font défaut. Le point de savoir
si le demandeur est empêché d’introduire une nouvelle instance
dépend de la question de savoir s’il est à même de réfuter plus
tard l’exception opposée à sa requête primitive. S’il ne le peut, il
est, en droit et en toute justice, empêché d'introduire ànouveau sa
requête ; mais ce n’est pas nécessairement le rejet en tant que tel
qui produit ce résultat. Le sens du rejet est seulement que le tribu-
nal ne commettra pas l’illégalité flagrante de connaître d’une affaire
que, d’après l'exposé même du requérant et au moment de la
requête, il n’a pas le droit d’instruire et de décider.

Le principe suivant lequel un tribunal, pour pouvoir juger, doit
être compétent pour ce faire, principe universellement reconnu dans
le domaine national, n’est pas moins fondamental et péremptoire
dans le domaine international. Il suffit de citer sur ce point élémen-
taire deux auteurs seulement.

M. Weiss, dans son ouvrage intitulé Droit international privé,
publié à Paris en 1913, dit :

« L'autorité de la chose jugée ne peut appartenir aux sentences
étrangères qu’autant qu’elles sont régulières en la forme et qu’autant
qu’elles émanent de juges compétents d’après la lex fori. Le tri-
bunal devant lequel on les invoque a le devoir de les examiner à
ces divers points de vue, et de les arrêter au passage, si le résultat de
l'examen est défavorable. »

Dans son volume intitulé La Justice internationale, qui a été
publié à Paris au cours de l’année présente, M. N. Politis dit :
60 ARRÊT N° 2. — OPINION DISSIDENTE DE M. MOORE

«On ne conçoit la possibilité d’un refus d'exécution que si la
sentence est entachée de nullité. Elle a ce caractère dans l’hypo-
thèse d’un compromis irrégulier et dans celle d’un excès de pouvoir
dela part de l'arbitre. »

Sachant que leurs arrêts, s’ils sont rendus en excès de pouvoir,
peuvent toujours être considérés comme nuls et non avenus, les tri-
bunaux internationaux ont universellement estimé que la question
de compétence est fondamentale. Il serait superflu de citer des déci-
sions particulières à cet effet, tirées des actes des tribunaux inter-
nationaux. Jusqu’a présent, il n’existe pas de tribunal international
qui possède une juridiction générale, obligatoire ou non, sur des
États indépendants. Les tribunaux judiciaires internationaux
créés jusqu'à ce jour sont à compétence limitée. C’est pourquoi leur
compétence ne se présume pas. Elle doit toujours résuiter de façon
positive des pièces du dossier.

Ce principe s'applique notamment à la Cour permanente de
Justice internationale. En vertu de l’article 36 du Statut, la com-
pétence obligatoire limitée, dont primitivement l’on avait proposé
l'application à tous les Etats adhérents, ne s’étend maintenant
qu'à ceux des Etats qui déclarent expressément l’accepter et, à .
cet effet, se trouve annexé au Statut un protocole spécial dont le
titre «disposition facultative» (optional clause) indique la nature.
Cette disposition facultative n’a été signée ni par la Grande-
Bretagne, ni par la Grèce, de sorte qu’en l'espèce il faut trouver
ailleurs les éléments de la compétence obligatoire éventuelle.

Le Gouvernement hellénique ayant, en l’espèce, fondé sa cita-
tion sur les articles 26 et 11 du Mandat pour la Palestine, je vais
aborder l'examen des termes et de la portée de ces articles.

L'article 26 est ainsi conçu :

«Le Mandataire accepte que tout différend, quel qu’il soit,
qui viendrait à s'élever entre lui et un autre Membre de la
Société des Nations, relatif à l'interprétation ou à l'application
des dispositions du Mandat et qui ne serait pas susceptible
d’être réglé par des négociations, soit soumis à la Cour per-
manente de Justice internationale prévue par l’article 14
du Pacte dela Société des Nations. »

 
6x ARRÊT N° 2. — OPINION DISSIDENTE DE M. MOORE

Cette clause est contenue sous une forme identique dans tous les
mandats, sauf une exception. Dans le Mandat conféré à la Grande-
Bretagne sur l'Est Africain est ajoutée une disposition ainsi conçue :
«Les États Membres de la Société des Nations pourront également
soumettre au jugement de ladite Cour, au nom de leurs nationaux,
toute plainte émanant de ces derniers et signalant une atteinte
portée à leurs droits tels qu’ils sont définis par le présent mandat. »
Mais, tout en mentionnant l'existence de cette disposition, je ne
tirerai aucune conclusion du fait de son absence des autres mandats.
Mon dissentiment quant à l’arrêt rendu en l'espèce est basé sur
d’autres motifs.

Trois conditions indispensables doivent être simultanément
remplies pour que la Cour soit compétente en vertu de l’article 26.
Ce sont les suivantes : premièrement, il faut qu'il y ait « différend ;
entre le Mandataire et un autre Membre de la Société des Nations »
deuxièmement, ce différend doit être relatif «a l'interprétation ou à
l'application des dispositions du Mandat » ; troisièmement, il doit
apparaître comme n'étant pas «susceptible d’être réglé par des.
négociations ». Vu l’ensemble des allégations contenues dans la
requête et dans les documents à l’appui, je suis d’avis qu'aucune
de ces trois conditions n’est remplie. Je vais discuter en même
temps la première et la troisième.

La seule présentation par un gouvernement d’une requête
introduisant une instance devant cette Cour et dirigée contre un
autre gouvernement ne suffit pas à satisfaire à la première condition,
qui est l’existence d’un différend entre le Mandataire et un autre
Membre de la Société des Nations. Il faut qu'il y ait un différend
préétabli, tout au moins dans le sens et dans la mesure suivante :
le gouvernement qui se plaint d’avoir subi un préjudice doit avoir
exposé l'objet de sa réclamation et les motifs qui y ont donné lieu,
et l’autre gouvernement doit avoir eu l’occasion d’y répondre, et,
s’il rejette la réclamation, de donner ses raisons pour ce faire.
En outre, dans le cas où il se borne à rejeter la réclamation sur cer-
tains points, tout en l’admettant sur les autres, il est fondé à savoir
pourquoi le compromis qu’il offre ainsi n’est pas acceptable. Ces
idées mises à l’épreuve des principes habituels du commerce entre
hommes de bonne foi, devraient par elles-mêmes sembler évidentes ;
il ne serait d’ailleurs pas difficile de citer des cas où des gouverne-
ments ont abandonné leurs revendications après examen des
arguments avancés par l’autre Partie.
62 ARRÊT N° 2. — OPINION DISSIDENTE DE M. MOORE

Mais il faut également — et c’est là la troisième condition — que
le différend, si son existence est établie, ne soit pas susceptible
d’être réglé par des négociations. Cette condition n’est pas née avec
les mandats. Bien au contraire, longtemps avant qu'il n’ait été
question de mandats, une clause analogue avait été insérée dans un
grand nombre de traités généraux d'arbitrage, comme condition
essentielle à leur acceptation et à leur application. Pour la plupart,
ces traités existent encore. Le sens de la condition dont il s’agit
n’est pas que la nature du différend doive être telle qu’il ne soit pas
susceptible d'être réglé par des négociations ; ce n’est pas non plus
que le recours au tribunal est exclu aussi longtemps qu'il plaît au
prétendu auteur du préjudice de protester de sa bonne volonté à
négocier. La clause doit recevoir une interprétation raisonnable ;
mais l’interprétation qui annule la condition ne peut être tenue
pour raisonnable.

L’on ne peut soutenir, au vu de la requête et des preuves à l'appui,
qu'il y ait actuellement, soit en droit soit en fait, un « différend »
international « qui ne soit pas susceptible d’être réglé par des négo-
ciations »,

Lorsque l’article 26 du Mandat stipule que sera soumis à la Cour
permanente de Justice internationale tout différend qui «ne serait
pas susceptible d’être réglé par des négociations », il se réfère évi-
demment aux différends entre gouvernements. L'article, par sa
rédaction même, ne s'applique qu'aux différends qui viendraient à
s'élever entre le Mandataire et un autre Membre de la Société des
Nations. Et ceci évidemment ne comprend pas une dispute entre-le
Mandataire et M. Mavrommatis. Si M. Mavrommatis était l'un des
Membres de la Société des Nations, il n’efit pas été nécessaire pour
son gouvernement d’ester en justice ici; mais, en vertu del’article 26,
ce n’est que pour les différends entre gouvernements que la Cour
est compétente, et quand cet article parle de régler les différends
par des négociations, il entend nécessairement aussi des négociations
entre gouvernements. .

En outre, pour décider si une négociation de cet ordre a eu lieu,
la Cour n’est pas libre d'interpréter le terme « négociations » comme
un procédé permettant aux gouvernements d'échapper à leurs
obligations. Bien que cette vue superficielle puisse, jusqu'à un cer-
tain point, prévaloir chez le grand public, les négociations n’en sont
pas moins, dans le domaine international et au sens du droit inter-
national, la méthode légale et régulière d'administration suivant
63 ARRÊT N° 2, — OPINION DISSIDENTE DE M. MOORE

laquelle les gouvernements, dans l’exercice de leur pouvoir
incontestable, poursuivent leurs rapports mutuels et discutent,
ajustent et règlent leurs différends. L’on pourrait citer de nom-
breuses et célèbres décisions judiciaires pour montrer le respect
dans lequel les tribunaux nationaux tiennent ce principe, lequel lie
également les tribunaux internationaux qui n’exercent leur pouvoir
qu’en vertu du consentement des nations.

L'on ne saurait accepter la doctrine selon laquelle le Gouverne-
ment hellénique, à partir du moment où il lui a plu d'intervenir,
‘ peut être considéré comme ayant été partie aux discussions que
M. Mavrommatis et ses avoués ont eues directement avec le dépar-
tement britannique des Colonies de 1927 41923. Il est bien fréquent
que des ressortissants étrangers négocient avec un gouvernement
au sujet de contrats ou de concessions qu'ils désirent obtenir, comme
au sujet de contrats ou de concessions auxquels, disent-ils, ce gou-
vernement ne s’est pas tenu. Si ces négociations sont faites directe-
ment, c'est souvent parce qu'il est parfaitement entendu que le fond
de Vaffaire n’est pas susceptible d'être l’objet d’une intervention
diplomatique ; et l’on ne peut jamais prétendre que le gouvernement
étranger, parce qu'il a négocié avec le réclamant, est admis que le
gouvernement de ce dernier soit fondé à en épouser la cause. D'autre
part, en traitant les points litigieux et en faisant des propositions
et des contre-propositions, le demandeur étranger n’est pas lié par
les obligations internationales qui pourraient limiter, voire méme
arrêter l’action de son propre gouvernement s’il lui demandait de
faire de sa plainte l’objet d’une réclamation internationale.

Le principe est élémentaire, selon lequel, lorsqu’un gouvernement
intervient officiellement en faveur d’un de ses ressortissants, il
fait sienne la réclamation de celui-ci et peut régler Vaffaire de la
façon qu'il peut estimer convenabie. Il en résulte nécessairement
qu’en prenant fait et cause pour son ressortissant, le gouvernement
agit sous réserve de l’ensemble des restrictions résultant pour lui
de toutes obligations contractuelles qu'il peut avoir assumé à
Végard du gouvernement auquel s'adresse la réclamation ; il ne
peut prétendre être délié de ses obligations parce qu’il n’en a pas
été tenu compte lors des négociations que son ressortissant a pré-
cédemment poursuivies avec l’autre gouvernement. D'autre part,
l'intéressé, lorsqu'il remet l'affaire entre les mains de son gouver-
nement, doit être considéré comme ayant accepté les conséquences
juridiques qui résultent nécessairement de cette mesure.
64 ARRÊT N° 2. — OPINION DISSIDENTE DE M. MOORE

Ces observations sont tout particulièrement applicables à ce
qu’on a appelé en l’espèce les négociations, expression qui a été
employée pour désigner l’ensemble des matières dont il a été ques-
tion, y compris les revendications qu’a retirées le Mémoire du
requérant. L’échange de vues n’a pas eu lieu seulement sur les
concessions existantes, mais aussi sur des propositions de nouvelles
concessions. Ceci ne peut, en aucune façon, être critiqué. En traitant
directement, soit avec le département des Colonies, soit avec les
autorités locales en Palestine, M. Mavrommatis était fondé à
s'inspirer de ses propres intérêts et à faire telles propositions qu'il
estimait à son avantage. Mais la situation de son gouvernement
est entièrement différente, notamment pendant et après les négocia-
tions qu’il a poursuivies à Lausanne avec la Turquie, de concert
avec le Gouvernement britannique. Par exemple, le Traité de
Lausanne — comme le Traité de Sèvres qui le précédait — se borne
_ à protéger les concessions octroyées avant le 29 octobre 1914.
L'arrêt de la Cour discute, non sans détails, bien qu'avec une
grande réserve, les effets possibles de cette stipulation. Mais, en
réalité, la seule question qui doive occuper la Cour en ce moment,
est celle de savoir si cette stipulation n’a pas implicitement pour
effet d'imposer aux Parties contractantes le devoir de s'abstenir
entre elles de faire des réclamations diplomatiques ou d'introduire
des instances en dommages-intérêts au sujet de concessions qui
seraient octroyées après cette date ou qui ne seraient pas du tout
accordées ; et je me vois obligé de dire qu’à mon avis, de toute
nécessité, c'est bien là l’effet de cétte stipulation.

À part et avant la note de la Légation hellénique à Londres au
département des Affaires étrangères en date du 12 mai 1924, par
laquelle le Gouvernement grec annonce son intention d’introduire
une instance devant la Cour permanente de Justice internationale,
jene trouve rien qui indique |’ existence d’un différend international.
L’on renvoie la Cour a la lettre adressée le 26 janvier 1924 par la
Légation de Grèce au Foreign Office à Londres ; mais il n’y a rien
dans cette lettre qui dépasse le domaine des « bons offices». Le
principe est élémentaire et bien connu selon lequel l’emploi des bons
offices n’implique pas l'existence d’un droit d’intervention ou, en
d’autres termes, d’un droit à présenter une demande officielle ou à
soulever un différend international ; si l’on examine le caractère, la
portée et le contenu de la correspondance, il résulte d’évidence
qu’en l’espèce aucun droit de ce genre n’existe. Ce disant, je ne
65 ARRÊT N° 2. — OPINION DISSIDENTE DE M. MOORE

. néglige pas que, ainsi qu’on l’a fait observer, quelques-unes de ces
lettres portent des numéros d'enregistrement ; mais l’enregistre-
ment de documents n'indique pas la nature de leur contenu et bien
moins encore l'existence d’un différend ; même la paisible corres-
pondance de la Cour est enregistrée.

L'on a aussi fait mention particulière d’une lettre du 27 janvier
1923 de M. Mélas, secrétaire de la Légation hellénique à Londres,
à M. Robartes, fonctionnaire subalterne du Foreign Office. Dans
cette lettre, rédigée sous la forme d’une lettre personnelle, M. Mélas
déclare que M. Mavrommatis — après des négociations infruc-
tueuses avec le département des Colonies en vue d'arriver à un
arrangement juste et équitable touchant ses droits en Palestine —
a été obligé de faire appel à sa Légation pour « obtenir ses conseils
et son appui». En fait, à ce moment, la question des concessions
dans son ensemble faisait l’objet à Lausanne d’une négociation avec
la Turquie. En outre 'lorsque, le 2 février 1923, M. Robartes répon-
dit, sous la même forme personnelle, à la lettre de M. Mélas en date
du 27 janvier, il lui fit savoir qu'une tentative de traiter l'affaire
par la voie diplomatique n’aurait comme résultat que des complica-
tions et des délais et que l’affaire pourrait être traitée de façon plus
expéditive par les avoués de M. Mavrommatis et le département des
Colonies, «qu’en compliquant les négociations, en introduisant de
nouveaux intermédiaires en la personne de vous-même (M. Mélas)
et de ce département (le Foreign Office) » ; 1 appert que cette propo-
sition a été acceptée.

Nous en venons ensuite à la note de Ja Légation de Grèce au
Foreign Office en date du 26 janvier 1924 — une année plus tard.
Cette note, après s'être référée à la lettre de M. Robartes en date
du 2 février 1923, déclare qu’il appert d’une lettre adressée à la
Légation «par les avoués de M. Mavrommatis » que de longues
négociations poursuivies «entre M. Mavrommatis et le ministère
des Colonies » n’ont abouti à aucune solution satisfaisante. Dans
ces circonstances, l'expéditeur de la lettre dit qu’il serait recon-
naissant si le Foreign Office se voyait à même de lui « faire connaître
les vues du Gouvernement de Sa Majesté en la matière et de dire si,
dans l'opinion du Gouvernement, il n’y a pas moyen de donner
satisfaction aux revendications de M. Mavrommatis». La note
ajoute ensuite que les avoués de M. Mavrommatis « proposent » que
leur client « serait prêt — si cela pouvait être agréable au Gouver-
nement de Sa Majesté — à soumettre l’examen de l'affaire à un
66 ARRÊT N° 2. — OPINION DISSIDENTE DE M. MOORE

tribunal arbitral. Ce tribunal pourrait être composé, soit d’un
juge dela Haute Cour de Justice (britannique), soit de deux Membres
nommés chacun par l’une des Parties intéressées, sous la présidence
d'un surarbitre qui serait désigné soit d’un commun accord par les
Parties, soit par le seul Gouvernement de Sa Majesté ». Là encore,
il est clair qu’il n’y a rien -qui dépasse le domaine des bons offices.
L'on ne donne pas à entendre que le Gouvernement hellénique
devait être alors considéré comme Partie à l'affaire, bien moins
encore comme Partie à un différend international déjà existant.
C’est M. Mavrommatis et le Gouvernement britannique qui sont
désignés comme Parties intéressées. C’est par eux que les deux
arbitres devaient être choisis et c’est par leur accord ou bien même
par le seul Gouvernement britannique que le surarbitre devait
être désigné.

Le Foreign Office a répondu à cette note à la date du premier avril
1924. Dans sa réponse, il déclare que les concessions paraissent
pouvoir être réparties « en trois catégories auxquelles s'appliquent
des conditions différentes » et qui peuvent être utilement désignées
comme «les groupes a) de Jérusalem, b) de Jaffa et c) du Jourdain ».
La réponse porte ensuite que les seules concessions de Jérusalem
tirent leur origine d’un accord passé avec le Gouvernement ottoman
avant le 29 octobre 1914 et sont, pour cette raison, les seules que le
Gouvernement de Sa Majesté est prêt à reconnaître, « sous réserve
de la production d'exemplaires signés des documents qui doivent
en outre être en bonne et due forme»; mais que, ces concessions
n'ayant jamais «reçu un commencement d'application », elles ne
peuvent être mises en conformité en vertu de l’article 4 du Protocole
de Lausanne et elles tombent sous le coup des dispositions de
l’article 6 de cet acte « auquel la Grèce est partie » ; que le Gouver-
nement de Sa Majesté «ne peut accepter qu’elles soient traitées
autrement qu'il n’est stipulé dans ces articles » ; et qu’elles ne sont
pas susceptibles d’être soumises à l’arbitrage, sous réserve cepen-
dant de l’article 6 où est prévue la fixation par experts d’une indem-
nité pour le rachat d’une concession résiliée sur la demande du
concessionnaire. La réponse faisait observer toutefois qu’il n’appa-
raissait pas clairement si M. Mavrommatis désirait que les conces-
sions de Jérusalem fussent «résiliées aux termes de l’article 6»
ou bien « maintenues sans réadaptation aux termes de l’article I ».
La réponse conclut en déclarant que les concessions de Jaffa ayant
été signées ultérieurement à octobre 1914, et aucun contrat de
67 , ARRÊT N° 2. — OPINION DISSIDENTE DE M. MOORE

concession n’ayant été en fait complété ou signé dans le cas des
concessions du Jourdain, M. Mavrommatis n’en dérive aucun droit,
comme il résulte des termes mêmes dudit Protocole ; elles nesont
pas non plus susceptibles d’être soumisés à l’arbitrage.

La seule réponse de ia Légation de Grèce se trouve dans sa note
du 12 mai 1924 par laquelle elle annonce que le Gouvernement hel-
lénique a décidé de soumettre l’affaire à la Cour permanente de
Justice internationale. L’on observera que, dans cette note, la Léga-
tion, pour la première fois, dit agir d’ordre du Gouvernement grec ;
mais aucune réponse n’est faite aux déclarations et aux demandes
d’information contenues dans la communication du Foreign Office ©
britannique en date du 1% avril 1924. Bien au contraire, au lieu
de faire un exposé, quelque succinct qu’il soit, de ce que le Gouver-
nement hellénique estime être les bases des diverses revendications

de M. Mavrommatis, et notamment son propre droit, vu les termes
du Traité de Lausanne, de les traiter par la voie diplomatique et de
les faire valoir, la note se borne à déclarer que le Gouvernement
grec a considéré que le meilleur moyen de se rendre compte du bien-.
fondé éventuel de la réclamation était «de s'adresser à la haute
juridiction internationale qui a déjà donné tant de preuves de sa
sagesse et de son impartialité », à savoir la Cour permanente de Jus-
tice internationale. Ainsi, selon le texte même de la note, l’on fait
appel à la Cour, non pas pour trancher entre deux gouvernements un
différend qui n’a pu être réglé par négociations, mais afin de se
rendre compte, sans négociations, s’il y a ou non matière à conflit.

Tel étant, suivant la requête et les preuves soumises par le de-
mandeur, l’état de l'affaire, la demande de compétence paraît
se fonder sur une interprétation de l’article 26 du Mandat, lu comme
s’il était en substance rédigé de la façon suivante :

« Le Mandataire accepte que, si un autre Membre de la Société
des Nations estimait qu’il puisse y avoir des motifs qui pourraient
le justifier à présenter, au nom de l’un de ses ressortissants, une
revendication contre le Mandataire, ce Membre peut incontinent
soumettre cette revendication à la Cour permanente de Justice
internationale qui tranchera l'affaire et fixera tels dommages-
intérêts qu’elle estimera dus. » |

La première et la troisième des conditions à la compétence que
pose l’article 26 ayant été selon cette méthode considérées comme
remplies, il n’en reste pas moins à satisfaire à la seconde, à savoir
68 ARRÊT N° 2. — OPINION DISSIDENTE DE M. MOORE

que le. différend doit avoir trait à l'interprétation ou à l'application
des dispositions du Mandat ; à cet effet, l’on invoque la disposition
du premier alinéa de l’article rr du Mandat, qui stipule que
l'Administration prendra toutes les mesures nécessaires pour
sauvegarder les intérêts de la communauté concernant le dévelop-
pement du pays, et que «sous réserve des obligations interna-
tionales acceptées par le Mandataire», elle aura «pleins pouvoirs
pour décider quant à la propriété ou au contrôle public» de tous les
«travaux et services d'utilité publique déjà établis ou à y établir».
Mais, en appliquant cette disposition à l'espèce, la Cour lui donne —
ainsi d’ailleurs qu’au mot «compétence» — une interprétation de
laquelle, à mon grand regret, je me vois obligé de différer.

Je ne m’étendrai pas sur la question de savoir si la phrase «sous
réserve des obligations internationales acceptées par le Mandataire»
comprend éventuellement toutes les obligations qui s'imposent
au Gouvernement britannique soit en vertu du droit international,
soit en vertu d'accords internationaux ; mais mon avis net est que
cette disposition n’a pas une portée aussi absolue. Quelles sont les
Puissances mandataires ? Tel que les décrit l’article 22 du Pacte,
ce sont les «nations développées» qui, en raison de ce caractère,
sont le mieux à même d'assumer la «tutelle» de peuples «non encore
capables de se diriger eux-mêmes». Ce sont en fait précisément ces
Membres de la Communauté des nations chez qui le respect des
obligations internationales est nécessairement présumé en droit
international. En conséquence, l’on ne peut supposer que le Mandat
ait eu pour but d'annoncer en 1923 que les Mandataires avaient
«accepté» les obligations du droit international. A mon avis, le
mot «accepté» ne s'applique qu'aux obligations qui ont été expres-
sément assumées. Et pour déterminer quelles sont les obligations
internationales qui sont comprises dans ces mots, nous devons,
conformément à la règle élémentaire d'interprétation, examiner
le contexte.

En vertu de l’article 11, les pouvoirs qui doivent être exercés
«sous réserve des obligations internationales acceptées par le Man-
dataire» sont «les pleins pouvoirs pour décider quant à la propriété
ou au contrôle public» des travaux et services d'utilité publique.
Le gouvernement requérant n’a nulle part allégué que le Manda-
taire ait tenté d'exercer ces pouvoirs, à moins cependant qu'une
allégation dans ce sens ne puisse être déduite de références à une

x

concession octroyée à un certain M. Rutenberg, et qui, dit-on,
69 ARRÊT N° 2, — OPINION DISSIDENTE DE M. MOORE

porte atteinte à quelques-uns des droits revendiqués par M. Mavrom-
matis. Mais l’arrêt de la Cour, tel que je l’ai compris, maintient
positivement que l’octroi des concessions Rutenberg a été fait dans
l’exercice de la faculté de «décider quant à la propriété ou au
contrôle public» de services d’utilité publique. Je suis dans l’impos-
sibilité absolue de me rallier à cette interprétation. La manière
précise de décider quant à la propriété ou au contrôle privé en oppo-
sition au contrôle public est d’octroyer des concessions à un individu
ou à une compagnie. La déclaration contenue au paragraphe 28 des
concessions Rutenberg, selon laquelle «l'exploitation de la société
établie sera reconnue comme une entreprise d’utilité publique sous
contréle gouvernemental», bien loin de faire de la concession elle-
même une mesure de contrôle public, se borne à réserver le droit
d’assumer le contrôle public pour les cas où le gouvernement croira |
devoir ce faire. La reconnaissance de cette distinction entre le
contréle public et le contréle privé, telle qu’elle est exposée ici,
n’est en aucune façon confinée aux pays de langue anglaise ; l’on
peut dire que c’est dans le monde entier que s’affrontent les deux
systèmes.

Le sens précis de la phrase «propriété ou contrôle public» de
l’article rz est clairement établi par le second alinéa de ce même
article, qui autorise l'Administration à s'entendre avec l'organisme
juif mentionné à l’article 4 du Mandat pour effectuer ou exploiter
des travaux et services d'utilité publique «dans la mesure où elle
n’agira pas directement ». C’est sans aucun doute là le sens du texte
anglais ; et, donnant mon impression personnelle, basée sur une
comparaison approfondie des deux textes, je suis fortement tenté
de croire que le texte français, en l'espèce, est une traduction
soi-disant «littérale» du texte anglais et que l'intention était de
lui donner le même sens. Pourtant, une traduction «littérale»
n’est souvent qu'un simple mot-a-mot qui, pris isolément, peut être
interprété de façon à altérer ou même détruire le sens de l’autre
texte. Quoi qu’il en soit, je prends les deux textes tels qu'ils sont,
n’en rejetant aucun en faveur de l’autre ; et, sans discuter si un
Mandat qui, en un sens, est un acte législatif du Conseil, se trouve
ou non, au point de vue juridique, sur le même pied qu’un traité,
j'accepte, en l'espèce, les règles que les autorités en droit interna-
tional ont posées pour l’interprétation des traités.

Bonfils, parlant de l'interprétation des traités, pose la règle selon
79 ARRÊT N° 2. — OPINION DISSIDENTE DE M. MOORE

laquelle il y a lieu d'interpréter chaque clause dans le sens qui
concilie le mieux les droits et les devoirs antérieurs des deux con-
tractants. (Bonfils, Manuel de Droit international public, 7% édi-
tion, par Fauchille, Paris, 1914, p. 571.) Rivier déclare également
qu'il faut, avant tout, constater la commune intention des Parties,
id quod actum est. (Rivier, Principes du droit des gens, Paris, 1896,
vol. 2, p. 122.) Mais Rivier donne encore une autre règle : s’il y a
désaccord quant à l’usage, on s’en tiendra plutôt à celui du pays qui
s’oblige. Comme exemple de l’application de cette règle, Rivier cite
le-cas de l’article 4 du Traité de paix austro-italien de 1866 qui parle
des «habitants des territoires cédés». Le mot habitant a, en Autriche,
au point de vue technique et officiel, un sens différent de celui qu’il
a en Italie. En Autriche, l'habitant est la personne ayant un domicile
légal ; en Italie, c’est simplement le résident. Comme l’Autriche
cédait un territoire qui lui appartenait au moment de la conclusion
du traité, le mot fut pris dans le sens autrichien (Id., pp. 123-125).
Cet exemple est directement applicable à la situation de la Grande-
Bretagne en Palestine.

Parmi les membres de la Cour qui ont accepté l'arrêt, semble
prévaloir l’impression que les règles ainsi posées ont été observées ;
mais je ne suis pas à même de partager cette impression. Au
contraire, la nécessité aidant, on a soudain découvert, dans le texte
anglais, une élasticité peu naturelle et antérieurement inconnue,
de laquelle il a résulté qu’il n’était point impérieux d'examiner
les possibilités qu’offrait le texte français.

Je traiterai très brièvement du passage cité dans l'arrêt de la
Cour et extrait du Contre-mémoire préliminaire déposé par l’Agent
du Gouvernement britannique, ainsi que de l’autre passage tiré de
sa plaidoirie ; je ne discuterai pas ce dernier extrait séparément,
car il n’ajoute rien d’essentiel au premier. Dans le passage que
l’on cite du Contre-mémoire préliminaire, il est dit queleMandataire,
en décidant quant a la propriété ou au contréle public, est soumis
aux obligations internationales qu’il a acceptées. C’est 14 en fait
se borner à répéter les termes de l’article rr, quant à l'existence
duquel il ne peut y avoir de contestation. Mais, pour expliquer sa
71 ARRET N° 2. — OPINION DISSIDENTE DE M. MOORE

pensée, Agent du Gouvernement britannique déclare que «la
Société des Nations s’est engagée à maintenir certains principes
d'utilité générale, tels que la liberté du transit et des communica-
tions, l’égalité de traitement du commerce de tous les Membres
de la Société, la suppression du trafic des armes», etc. et que
«c’est là le genre d'obligations internationales que le Mandataire
a acceptées et auxquelles doit se conformer toute concession donnée
en vertu de l’article x1 du Mandat ». L’arrét de la Cour reproduit
ensuite mot à mot le passage du Contre-mémoire préliminaire qui
suit immédiatement, et dans lequel l’Agent observe que les conces-
sions Rutenberg «ont obligatoirement dû être faites en con-
formité de l’article 11 » et « qu'il eût étéloisible à tout Membre dela
Société de mettre en question toute stipulation qui eût portéatteinte —
aux obligations internationales acceptées par le Mandataire». Là
setermine la citation. Mais, tout de suite après le passage cité,
VAgent avait continué et disait «qu’il n’y a rien dans cet article
qui touche l'affaire Mavrommatis » ; il déclarait en outre que les
questions soulevées dans la requête touchent seulement le point de
savoir dans quelle mesure les concessions octroyées à M. Mavrom-
matis sont valides et lient le Mandataire, ce quin’est pas du domaine
du Mandat. Cette thèse est compatible avec la position prise dans
l’exception d’incompétence qui est que la «reconnaissance des
concessions en Palestine» est exclusivement régie par le Protocole
de Lausanne et que cet acte ne prévoyant pas la soumission à la
Cour de différends qui pourraient surgir relativement à son inter-
prétation ou à son application, la Cour ne peut connaître de ces
différends.

Il est admis que la phrase «sous réserve des obligations inter-
nationales acceptées par le Mandataire », quelles que soient par
ailleurs les possibilités qu'elle contient virtuellement, se réfère en
fait au Protocole des concessions de Lausanne que le requérant
a effectivement invoqué. Le projet primitif du Mandat se référait,
sans plus, aux clauses relatives aux concessions du Traités de Sèvres;
mais, après l’abandon de ce traité, la phrase fut mise sous la forme
qu'elle a actuellement. Bien que, en raison de certains incidents
politiques, le Mandat n’ait, en fait, pas été mis en vigueur avant le
28 septembre 1923, ses termes furent définitivement arrétés et ap-
prouvés par le Conseil le 24 juillet 1922 ( Journal officiel de la Société
des Nations, 1922, p. 825) ; et il est tout naturel que le Mandat ne
se référe pas au Traité de Lausanne, puisque ce dernier ne fut signé
72 ARRÊT N° 2, — OPINION DISSIDENTE DE M. MOORE

que le 24 juin 1923, un an après. À Sèvres comme à Lausanne,
la question des concessions fut toujours traitée spécialement et à
part. Les Puissances, y compris la Grande-Bretagne et la Grèce,
adoptèrent cette méthode dans leurs négociations avec la Turquie.
Des concessions impliquent souvent des considérations d'intérêt
public et politique ; les articles 73 et 77 du Traité de Lausanne, qui
traitent en général des contrats entre gouvernements et individus
et des contrats entre individus, portent expressément que leurs
propres dispositions ne s'appliquent pas aux concessions.

Les Parties au Protocole XII de Lausanne, qui traite spéciale-
ment des concessions, sont : l’Empire britannique, la France, l'Italie,
_ la Grèce et la Turquie. La première section de ce Protocole, qui
comprend les articles r à 8, se rapporte aux concessions situées sur ‘
les territoires restant ottomans ; la seconde, qui embrasse les articles
9 à 13, est relative aux concessions dans les territoires détachés
de la Turquie. Cependant, sauf quelques exceptions, les stipula-
tions de la première section sont applicables, en vertu de l’article 10,
aux concessions dans les territoires détachés. Les articles 4, 5 et 6
se trouvent parmi ceux qui sont ainsi rendus applicables aux
territoires détachés ; ils contiennent des dispositions pour la mise en
conformité des concessions aux « conditions économiques nouvelles »,
pour le règlement des comptes, pour la résiliation, sur la demande
du concessionnaire, des concessions pour lesquelles il ne peut se pré-
valoir du droit de réadaptation. Pour ces transactions, sont prévus
des délais de six mois à un an et, siles Parties ne peuvent pass’enten-
dre sur les conditions de la réadaptation ou sur l'indemnité éven-
tuelle à payer en cas de résiliation, ou enfin sur le règlement des
comptes, on désignera deux experts et, s’ils ne sont pas d’accord,
un tiers expert pour décider. Le Protocole, qui est enfin entré en
vigueur, constitue maintenant une obligation juridique pour les
Parties à la présente affaire et, si ses termes sont moins favorables
- qu'on ne l’eût désiré à l'égard des personnes qui détiennent des
concessions ou qui en réclament, la Cour n’a pas le pouvoir d’en
corriger les défauts. .

Iln’y a pas de doute que les Parties contractantes n’aient entendu
quele Protocole règle la question des concessions dans son ensemble.
Cela est démontré par les principes dont il procède et par la méthode
qu'il prévoit pour leur application. S'il s’y trouve une lacune,
ce n’est que l’action volontaire des Parties contractantes qui peut
maintenant y suppléer. C’est ce qu’admet l'arrêt de la Cour lors-

 
73 ARRÊT No 2. — OPINION DISSIDENTE DE M, MOORE

qu'il déclare que la Cour n’est pas compétente pour interpréter et
appliquer sur requête unilatérale le Protocole comme tel, puisque
le Protocole ne lui confère pas lui-même ce pouvoir. Cependant,
l’arrêt déclare en outre que la Cour est compétente pour appliquer
le Protocole dans la mesure où l’exige l’article 11 du Mandat. Cela
va, en effet, de soi ; mais si nous entrons dans le détail, nous sommes
ramenés à la conjecture inattendue selon laquelle l’octroi des con-
cessions Rutenberg est où aurait été fait dans l’exercice des pleins
pouvoirs pour décider quant à la propriété ou au contrôle public,
ainsi qu’à l'hypothèse d’après laquelle rentre dans le domaine de
l’article 11 la question de savoir si les concessions de Jérusalem
peuvent être réadaptées en vertu du Protocole. J'ai déjà discuté
le premier de ces points. Quant au second, il tombe, à mon avis,
exclusivement sous le coup du Protocole comme tel et, en consé-
quence, il se dérobe à la juridiction obligatoire de la Cour. L’ar-
ticle II ne pourrait s'appliquer aux concessions qui sont du domaine
du Protocole de Lausanne que dans le cas où le Mandataire
négligerait, dans l’exercice de ses pouvoirs de décider quant à la
propriété ou au contrôle public, une concession existante que
protège le Protocole.

Quoi qu’il en soit des possibilités de compétence sur la base du
Protocole, j'estime que, pour ce qui est des rapports entre les signa-
taires, les gouvernements qui ont entre leurs mains des terri-
toires détachés de la Turquie, sont nettement fondés, maintenant
que ce Protocole est entré en vigueur, à librement en examiner,
en discuter et en appliquer l’ensemble des stipulations ; et je pense
encore que son application régulière et méthodique ne doit être
ni annulée, ni interrompue du fait d’une instance qui a comme
base une opinion précédemment exprimée sur un point isolé au
sujet duquel il n’y a pas eu de négociations entre les gou-
vernements. Cette objection à la requête pendante n’a point
passé inaperçue; mais, dans l’arrêt de la Cour, l’on y oppose
une conception de la compétence qui, à mon avis, a matériel-
lement contribué à la divergence d'avis qui s’est fait jour.
L'arrêt déclare que la «juridiction spéciale» instituée par le
Protocole pour fixer des indemnités et pour d’autres matières,
exclut à ces fins la «juridiction générale qui, pour les différends
toncernant l'interprétation et lapplication du Mandat, est cons-
cituée par la Cour », mais que, « par contre, les dispositions relatives
aux négociations administratives et aux délais, n’ont rien d’exclusif
74 ARRÊT No 2. — OPINION DISSIDENTE DE M. MOORE

par rapport à la juridiction de la Cour », puisqu'ils « n’ont pour effet
que de suspendre l’exercice de cette juridiction jusqu’au moment
où la voie des négociations est épuisée et les délais expirés». Mais,
d’après cette théorie de la compétence en suspens, que devient
la stipulation contenue dans l’article 26 du Mandat d’après laquelle
la compétence de la Cour est, dans tous les cas, limitée aux « diffé-
rends » qui ne sont pas « susceptibles d’être réglés par des négocia-
tions » ? Comment peut-on dire que cette condition à la compétence
est remplie, alors que l’on fixe pour des négociations administratives
des délais qui n’ont pas encore commencé à courir? Qui peut dire
quels seraient les résultats de ces négociations ? En partant de quel
principe peut-on affirmer qu’il en résultera un désaccord ? Il est évi-
dent que l’on pourrait en venir à se servir dela Cour pour faire pen-
cher la balance lors des négociations, s’il lui était possible de s’affir-
mer compétente dans l’abstrait, pour un différend conjecturala venir,
et de la tenir en suspens en attendant que se produise un événement
qui indique s’il y aura, en réalité, un différend. D’ailleurs, cen’est pas
la seule raison pour rejeter la théorie de la compétence en suspens.
Un des principes bien établis du droit public est qu’il est inadmissible
pour les tribunaux de se déclarer compétents quand il y a, lors de
l'introduction de l'instance, motif de plainte, mais quand il appert
que, jusqu’à nouvel ordre, c’est le gouvernement qui, dans l’exer-
cice de ses fonctions administratives et politiques, a le pouvoir
de traiter le fond de l’affaire. Ce n’est pas seulement le Statut et le
Mandat qui reconnaissent ce principe; l’on pourrait, en outre,
facilement citer un grand nombre de décisions juridiques nationales
et internationales jouissant de la plus haute autorité pour montrer
le respect dans lequel on a tenu ce principe en tant qu’essentiel à
l'administration régulière et légale et au maintien de l’ordre public.

L’exception présentée par le Gouvernement défendeur en l'espèce
est ce que l’on appelle habituellement et techniquement une «excep-
tion d’incompétence». Le mot «compétence» signifie «pouvoir en
vertu duquelles fonctionnaires judiciaires connaissent d’une affaire»,
«le pouvoir d’instruire et de trancher une affaire». (Bouvier, Law
Dictionary, « Jurisdiction».) Cette définition implique qu'un
Tribunal ne peut se déclarer compétent pour connaître d’une affaire
s’iln’est pas en même temps à même de l’instruire et de la trancher.
En fait, le but de l’exception d’incompétence était de faire rejeter
la requête pour le motif que les allégations du requérant ont montré
que la Cour ne pouvait, en droit, examiner le fond de l'affaire et
75 ARRÊT N° 2, — OPINION DISSIDENTE DE M. MOORE

. la juger. L’exception n’a pas mis en question le bien-fondé des allé-
gations ; pour les besoins de l'affaire, elle les a admises comme telles.
Le sens de l’exception n’était pas non plus que la Cour n’avait
point le pouvoir d'examiner ces allégations. I] était, au contraire,
que la Cour n'avait pas seulement le pouvoir de les examiner, mais
encore. était en droit obligée de ce faire ; et que, les prenant dans
leur ensemble et les acceptant telles quelles, la Cour ne pouvait,
en bonne justice, connaître du fond de l’affaire, et, en conséquence,
se déclarer compétente en la matière.

Je crois que la Cour aurait, de toute évidence, d’après les faits à
elle soumis, agi de façon pertinente et bien-fondée en droit si, en
décidant sur l’exception, elle avait rejeté la requête dont il s’agit.

La Haye, le 30 août 1924.

(Signé) JOHN Bassett Moore.
